Rose, J.
Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Public Employment Relations Board which found that petitioner had committed an improper employer practice.
After their collective bargaining agreement expired in January 1994 and they were unable to negotiate a successor agree*429ment, petitioner and the Police Benevolent Association of Southampton Town, Inc. (hereinafter PBA) participated in compulsory interest arbitration (see Civil Service Law § 209 [4]). Based on a stipulation of the parties, the resulting arbitration award (hereinafter award), issued in October 1996, included a clause concerning the calculation of hourly and daily rates of overtime pay for petitioner’s employees (hereinafter rate clause).* A dispute arose immediately as to the scope of the rate clause, and petitioner refused to comply with it in calculating, among other things, the daily rate of holiday pay. In response, the PBA filed a grievance. In June 1997, during the pendency of the grievance and in contemplation of a new collective bargaining agreement, petitioner and the PBA entered into a memorandum of agreement that expressly continued only those provisions of the award that were not in dispute. In January 1999, the PBA’s holiday pay grievance was decided in its favor. Although the grievance award was then confirmed, Supreme Court (Hall, J.) expressly declined to consider whether it had any effect after December 31, 1996, the date when the award expired.
As a result of petitioner’s continuing refusal to honor the rate clause terms in calculating holiday pay, the PBA then filed an improper practice charge with respondent Public Employment Relations Board (hereinafter PERB) asserting, among other things, that petitioner had breached its duty to negotiate in good faith by unilaterally changing the status quo regarding holiday pay (see Civil Service Law § 209-a [1] [d]; Matter of Triborough Bridge & Tunnel Auth. [District Council 37 & Local 1396], 5 PERB ¶ 3037 [1972]). Following a hearing, the Administrative Law Judge (hereinafter ALJ) found that, despite the expiration of the award, the rate clause terms regarding holiday pay defined that aspect of the status quo, and concluded that petitioner’s refusal to comply with those terms constituted an improper employer practice. Petitioner filed exceptions with PERB, which denied them and affirmed the ALJ’s decision. Petitioner then commenced this CPLR article 78 proceeding, claiming that PERB lacked jurisdiction of the underlying dispute, that PERB extended the award in contravention of the two-year statutory limitation on such awards (see Civil Service Law § 209 [4] [c] [vi]), and that PERB’s determination is otherwise arbitrary, capricious or an abuse of discretion.
*430As a threshold matter, we reject petitioner’s contention that PERB lacked jurisdiction over the dispute between petitioner and the PBA. Although embodied in the award, the term of employment in dispute here originated in the stipulated language of the rate clause and the PBA sought PERB’s review of petitioner’s alleged failure to maintain the status quo only after the award’s expiration. In entertaining jurisdiction, PERB correctly refused to consider the PBA’s petition to the extent that it sought to enforce the award itself (see Matter of Roma v Ruffo, 92 NY2d 489, 494-495 [1998]).
Petitioner next contends that PERB’s determination is not entitled to deference by this Court because it involves the interpretation of a statute (see e.g. Matter of Schenectady Police Benevolent Assn. v New York State Pub. Empl. Relations Bd., 85 NY2d 480, 485 [1995]). However, while the effect of PERB’s determination on petitioner’s obligation regarding holiday pay may be the same as if the period of the award had been set at more than two years, it is significant that this effect resulted not from PERB’s interpretation of a statute or extension of the award, but rather from the fact that the parties’ agreement as to holiday pay, as adopted in the award and interpreted in the grievance award, continued as the status quo after the award expired. Thus, contrary to the dissent’s conclusion, PERB’s determination did not extend the period of the award itself, and it neither misinterpreted nor violated Civil Service Law § 209 (4) (c) (vi). The issue resting peculiarly within PERB’s expertise was the nature of the status quo following expiration of both the collective bargaining agreement and the award. Accordingly, we will defer to PERB’s administration of Civil Service Law article 14 (see Matter of Newark Val. Cent. School Dist. v Public Empl. Relations Bd., 83 NY2d 315, 320 [1994]; Matter of Bodanza v Public Empl. Relations Bd., 119 AD2d 917, 918-919 [1986], lv denied 68 NY2d 607 [1986]), and our review is limited to whether this determination is supported by substantial evidence (see Matter of Benson v Cuevas, 288 AD2d 542, 543 [2001]; Matter of Hoey v New York State Pub. Empl. Relations Bd., 284 AD2d 633, 634 [2001]).
The core question presented by the PBA’s application was whether the holiday pay provision defined the status quo after December 31, 1996. In answering this question in the affirmative, PERB expressly adopted the reasoning of the ALJ in Matter of Blooming Grove Police Benevolent Assn. (Town of Blooming Grove) (33 PERB ¶ 4581 [2000]). In that proceeding, the ALJ recited PERB’s earlier determination in Matter of Massapequa Union Free School Dist. (Civil Serv. Empls. Assn., Nas*431sau Chapter) (8 PERB ¶ 3022, at 3037 [1975]) to the effect that “the final resolution of a bargaining impasse pursuant to [Civil Service Law] § 209 * * * establishes the status quo during negotiations for a new agreement” (Matter of Blooming Grove Police Benevolent Assn. [Town of Blooming Grove], supra at 4709-4710). Although the labor dispute in Matter of Massapequa Union Free School Dist. was resolved following impasse by a legislative imposition, rather than by an arbitration award, the ALJ attached no significance to that distinction under the circumstances here.
PERB’s decision to also ignore this distinction and treat the agreed-upon language of the award no differently than if it had been a legislative resolution has a rational basis articulated in PERB’s own precedents, for PERB has previously observed that “an interest arbitration award is ‘similar in effect to’ a legislative determination” and both are time limited (Matter of Washingtonville Police Benevolent Assn. [Village of Washingtonville], 27 ¶ PERB 4002, at 4003 [1994], quoting Matter of Middletown Police Benevolent Assn. [City of Middletown], 11 PERB ¶ 3005, at 3010 [1978]; see Civil Service Law § 209 [4] [c] [vi]; Matter of Local 517-S, Prod. Serv. & Sales Dist. Council [Suffolk Regional Off-Track Betting Corp.], 26 PERB ¶ 4545, at 4630-4631 [1993]). Although petitioner distinguishes legislative resolutions from arbitration awards based on the lack of express agreement by the municipal entity to an award’s resolution of an impasse, PERB rationally concluded that this distinction does not result in a different impact on the status quo here. In addition, PERB’s similar treatment of these two types of resolution, as well as petitioner’s resulting obligation to bargain in good faith as to holiday pay, are reasonably calculated to promote the underlying public policy to “foster harmonious and cooperative labor relations in the public sector and to avoid strikes” (Matter of City of Newburgh v Newman, 69 NY2d 166, 172 [1987]).
Petitioner’s remaining contentions, including its challenge to the temporal scope of the remedy imposed by PERB, have been examined and are found to be without merit. Thus, we find “a rational basis in the record to support the findings upon which the agency’s determination is predicated” (Matter of Hoey v New York State Pub. Empl. Relations Bd., 284 AD2d 633, 634 [2001], supra; see Matter of Civil Serv. Empls. Assn. v New York State Pub. Empl. Relations Bd., 301 AD2d 946, 947 [2003]).
Mercure, J.P. and Spain, J., concur.

 The stipulated language states: “Overtime: Effective upon the issuance of this Award employees’ hourly and daily rate of pay shall be calculated incorporating longevity pay, night differential pay and holiday pay earned the previous calendar year.”